--------------------------------------------------------------------------------

Exhibit 10.3

MAKE GOOD ESCROW AGREEMENT

This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of August 14, 2008, is entered into by and among Fashion Tech International,
Inc., a Nevada corporation (the “Company”), KUNG Yiu Fai (the “Make Good
Pledgor”), HFG International, Limited (“HFG”) and Securities Transfer
Corporation, as escrow agent (“Escrow Agent”).

WHEREAS, the Make Good Pledgor has agreed to place certain shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) owned by
him into escrow for the benefit of HFG in the event the Company fails to satisfy
certain financial thresholds.

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and

WHEREAS, all capitalized terms used but not defined herein which are defined in
the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1. Appointment of Escrow Agent. The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.

2. Establishment of Escrow.  Within three business days of the execution of this
Agreement by the Make Good Pledgor, the Make Good Pledgor shall deliver, or
cause to be delivered, to the Escrow Agent certificates evidencing an aggregate
of 2,513,758 shares of the Company’s Common Stock (the "Escrow Shares"), along
with stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s Transfer Agent).  As used in this Make Good
Agreement, “Transfer Agent” means Securities Transfer Corporation, or such other
entity hereafter retained by the Company as its stock transfer agent as
specified in a writing from the Company to the Escrow Agent.  The Make Good
Pledgor understands and agrees that HFG shall have the right to assign its
rights to receive all or any such 2009 Make Good Shares and 2010 Make Good
Shares to other persons.  The Make Good Pledgor hereby irrevocably agrees that
he will not offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares).  In furtherance thereof, the Company will (x) place a stop order
on all Escrow Shares which shall expire on the date the Escrow Shares are
delivered to HFG or returned to the Make Good Pledgor, (y) notify the Transfer
Agent in writing of the stop order and the restrictions on such Escrow Shares
under this Make Good Agreement and direct the Transfer Agent not to process any
attempts by any Make Good Pledgor to resell or transfer any Escrow Shares before
the date the Escrow Shares that should be delivered to HFG are delivered to HFG
or returned to the Make Good Pledgor, or otherwise in violation of this Make
Good Agreement.  The Company shall notify HFG as soon as the 2009 Make Good
Shares and 2010 Make Good Shares have been deposited with the Escrow Agent.

1

--------------------------------------------------------------------------------



3. Representations of Make Good Pledgor.  The Make Good Pledgor (as to itself
and its Escrowed Shares) hereby represents and warrants to HFG as follows:

(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all Liens.  Upon any transfer of
Escrow Shares to HFG hereunder, HFG will receive full right, title and authority
to such shares as holders of Common Stock of the Company free and clear of all
liens other than those imposed by US Federal Securities laws.

(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon Make Good Pledgor or such properties or
assets, other than such breaches, defaults or Liens which would not have a
material adverse effect taken as a whole.

(iii) The Make Good Pledgor has carefully considered and understands its
obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrow Shares.

4. Disbursement of Escrow Shares.

a.

In the event that the After Tax Net Income (as defined below) reported in the
Annual Report of the Company for the fiscal year ending March 31, 2009, as filed
with the Commission on Form 10-K (or such other form appropriate for such
purpose as promulgated by the Commission) (the “2009 Annual Report”) is less
than $13,919,707 (the “2009 Guaranteed ATNI”), the Escrow Agent (on behalf of
the Make Good Pledgor) will, without any further action on the part of HFG,
transfer a number of 2009 Make Good Shares (as calculated below) to HFG for no
consideration.  The “2009 Make Good Shares” means 1,256,879 shares of the
Company’s common stock (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions).  The number of 2009 Make
Good Shares issuable to HFG shall be equal to:

2

--------------------------------------------------------------------------------



[(2009 Guaranteed ATNI – actual After Tax Net Income of the Company for the
fiscal year ended March 31, 2009)/2009 Guaranteed ATNI]*aggregate number of 2009
Make Good Shares  

In the event that the After Tax Net Income (as defined below) reported in the
Annual Report of the Company for the fiscal year ending March 31, 2010, as filed
with the Commission on Form 10-K (or such other form appropriate for such
purpose as promulgated by the Commission) (the “2010 Annual Report”) is less
than $18,495,315 (the “2010 Guaranteed ATNI”), the Escrow Agent (on behalf of
the Make Good Pledgor) will, without any further action on the part of HFG,
transfer a number of 2010 Make Good Shares (as calculated below) to HFG for no
consideration.  The “2010 Make Good Shares” means 1,256,879 shares of the
Company’s common stock (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions).  The number of 2010 Make
Good Shares issuable to HFG shall be equal to:

[(2010 Guaranteed ATNI – actual After Tax Net Income of the Company for the
fiscal year ended March 31, 2010)/2010 Guaranteed ATNI]*aggregate number of 2010
Make Good Shares  

For purposes hereof, “After Tax Net Income” shall mean the Company’s operating
income after taxes for the fiscal year ending March 31, 2009 or March 31, 2010
(as applicable) in each case determined in accordance with GAAP as reported in
the 2009 Annual Report or 2010 Annual Report (as applicable).  Notwithstanding
the foregoing or anything else to the contrary herein, for purposes of
determining whether or not the 2009 Guaranteed ATNI and 2010 Guaranteed ATNI
have been met, (i) expenses incurred as a result of the Company's fulfillment of
its obligations under Section 4.8 of the Securities Purchase Agreement shall be
excluded (i.e., costs for hiring the independent directors (including
compensation for such independent directors and costs for director’s and
officer’s insurance coverage in an amount and scope that is customary for a
company of the Company’s size and nature) and hiring of the investor relations
firm); (ii) the release of any of the 2009 Make Good Shares and/or 2010 Make
Good Shares to the Make Good Pledgor as a result of the operation of this
Section 4 shall not be deemed to be an expense, charge, or any other deduction
from revenues even though GAAP may require contrary treatment or the Annual
Report for the respective fiscal years filed with the Commission by the Company
may report otherwise; and (iii) expenses (including interests and fees) incurred
as a result of the issuance of debt for an amount no greater than the difference
between $20 million and the aggregate Investment Amount should be excluded.
  Other than as set forth in this Section 4, no other exclusions shall be made
for any non-recurring expenses of the Company in determining whether any of the
2009 Guaranteed ATNI or 2010 Guaranteed ATNI have been achieved.  

If prior to the second anniversary of the filing of either of the 2009 Annual
Report or the 2010 Annual Report (as applicable), the Company or their auditors
report or recognize that the financial statements contained in such report are
subject to amendment or restatement such that the Company would recognize or
report adjusted After Tax Net Income of less than either of the 2009 Guarantee
ATNI or the 2010 Guaranteed ATNI (as applicable), then notwithstanding any prior
return of 2009 Make Good Shares or 2010 Make Good Shares to the Make Good
Pledgor, the Make Good Pledgor will, within 10 Business Days following the
earlier of the filing of such amendment or restatement or recognition, deliver
the relevant 2009 Make Good Shares or 2010 Make Good Shares to HFG without any
further action on the part of HFG.  

3

--------------------------------------------------------------------------------



In the event that the After Tax Net Income reported in the 2009 Annual Report is
equal to or greater than the 2009 Guaranteed ATNI, no transfer of the 2009 Make
Good Shares shall be required by the Make Good Pledgor to HFG under this Section
and such 2009 Make Good Shares shall be returned to the Make Good Pledgor in
accordance with this Make Good Agreement.  In the event that the After Tax Net
Income reported in the 2010 Annual Report is equal to or greater than the 2010
Guaranteed ATNI, no transfer of the 2010 Make Good Shares shall be required by
the Make Good Pledgor to HFG under this Section and such 2010 Make Good Shares
shall be returned to the Make Good Pledgor in accordance with the Make Good
Agreement, subject to return as provided in the immediately preceding sentence.
 

Any transfer of the 2009 Make Good Shares and the 2010 Make Good Shares under
this Section shall be made to HFG or the Make Good Pledgor, as applicable,
within 10 Business Days after the date which the 2009 Annual Report or 2010
Annual Report, as applicable, is filed with the Commission and otherwise in
accordance with this Make Good Agreement subject to return as provided in the
immediately preceding paragraph and, in the event that any of the 2009 Make Good
Shares or 2010 Make Good Shares are required to be distributed to HFG in
accordance with the terms of this Agreement, the Escrow Agent will deliver such
shares to HFG.  HFG will deliver to the Escrow Agent (with a copy to the
Company) a copy of the 2009 Annual Report and 2010 Annual Report, together with
the calculation of whether the 2009 Guaranteed ATNI or 2010 Guaranteed ATNI (as
applicable) has been achieved.  Escrow Agent need only rely on such letters from
HFG and will disregard any contrary or further calculations or instructions in
such regard delivered by or on behalf of the Company.  

b.

Pursuant to Section 4(a), if HFG delivers a notice to the Escrow Agent that the
Escrow Shares are to be transferred to HFG, then the Escrow Agent shall
immediately forward either the 2009 Make Good Shares or 2010 Make Good Shares,
as the case may be, to the Company’s Transfer Agent for reissuance to HFG in
accordance with this Make Good Agreement. The Company covenants and agrees that
upon any transfer of 2009 Make Good Shares or 2010 Make Good Shares to HFG in
accordance with this Make Good Agreement, the Company shall promptly instruct
its Transfer Agent to reissue such 2009 Make Good Shares or 2010 Make Good
Shares to HFG.  If the Company does not promptly provide such instructions to
the Transfer Agent of the Company, then HFG is hereby irrevocably authorized and
directed by the Company to give such re-issuance instruction to the Transfer
Agent of the Company.  If a notice from HFG pursuant to Section 4(a) indicates
that the Escrow Shares are to be returned to the Make Good Pledgor, then the
Escrow Agent will promptly deliver either the 2009 Make Good Shares or 2010 Make
Good Shares, as the case may be, to the Make Good Pledgor in accordance with
instructions provided by the Make Good Pledgor at such time.

c.

The Company and Make Good Pledgor covenant and agree to provide the Escrow Agent
with certified tax identification numbers by furnishing appropriate forms W-9 or
W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for HFG.  The Company, Make Good Pledgor
and HFG understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the Regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.

4

--------------------------------------------------------------------------------



5. Notice of Filings.  The Company agrees to promptly provide HFG written notice
of the filing with the Commission of any financial statements or reports
referenced herein.

6. Escrow Shares.  If any Escrow Shares are deliverable to HFG in accordance
with this Make Good Agreement, (i) Make Good Pledgor covenants and agrees to
execute all such instruments of transfer (including stock powers and assignment
documents) as are customarily executed to evidence and consummate the transfer
of the Escrow Shares from Make Good Pledgor to HFG, to the extent not done so in
accordance with Section 2, and (ii) following its receipt of the documents
referenced in Section 6(i), the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent may promptly
reissue such Escrow Shares in the name of HFG or as  otherwise directed in
writing by HFG.  Until such time as (if at all) the Escrow Shares are required
to be delivered in accordance with this Make Good Agreement, (i) any dividends
payable in respect of the Escrow Shares and all voting rights applicable to the
Escrow Shares shall be retained by Make Good Pledgor and (ii) should the Escrow
Agent receive dividends or voting materials, such items shall not be held by the
Escrow Agent, but shall be passed immediately on to the Make Good Pledgor and
shall not be invested or held for any time longer than is needed to effectively
re-route such items to the Make Good Pledgor.  In the event that the Escrow
Agent receives a communication requiring the conversion of the Escrow Shares to
cash or the exchange of the Escrow Shares for that of an acquiring company, the
Escrow Agent shall solicit and follow the written instructions of the Make Good
Pledgor; provided, that the cash or exchanged shares are instructed to be
redeposited into the Escrow Account.  Make Good Pledgor shall be responsible for
all taxes resulting from any such conversion or exchange.

Assuming the Make Good Pledgor provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Pledgor to HFG
hereunder, free and clear of all liens, encumbrances, equities or claims, the
Escrow Agent will ensure that upon delivery of the Escrow Shares, good and valid
title to the Escrow Shares, free and clear of all liens, encumbrances, equities
or claims will pass to HFG.   The Escrow Agent shall not take any action which
could impair HFG’s rights in the Escrow Shares.  The Escrow Agent shall not
sell, transfer, assign or otherwise dispose of (by operation of law or
otherwise) or grant any option with respect to any Escrow Shares prior to the
termination of this Agreement.

7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent shall have the right to consult and hire counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. Escrow Agent is hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent. If Escrow Agent is directed to institute
an appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.

5

--------------------------------------------------------------------------------



8. Exculpation and Indemnification of Escrow Agent.

a.

Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise.  Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein.  Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document.  Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof.  

b.

Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct.  Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons.  The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries.  THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

6

--------------------------------------------------------------------------------



c.

The Company and each Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless Escrow Agent, and any of its principals, partners,
agents, employees and affiliates from and against any expenses, including
reasonable attorneys' fees and disbursements, damages or losses suffered by
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Make Good Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct or gross negligence under this Make Good Agreement, then
Escrow Agent, as the case may be, will bear all losses, damages and expenses
arising as a result of its own willful misconduct or gross negligence.  Promptly
after the receipt by Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent will notify the other parties hereto in writing.  For the purposes
hereof, the terms "expense" and "loss" will include all amounts paid or payable
to satisfy any such claim or demand, or in settlement of any such claim, demand,
action, suit or proceeding settled with the express written consent of the
parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys' fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 8 shall survive the termination of this Make Good
Agreement, and the resignation or removal of the Escrow Agent.

9. Compensation of Escrow Agent.  Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit A,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company.  Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.

10. Resignation of Escrow Agent.  At any time, upon ten (10) Business Days'
written notice to the Company and HFG, Escrow Agent may resign and be discharged
from its duties as Escrow Agent hereunder. As soon as practicable after its
resignation, Escrow Agent will promptly turn over to a successor escrow agent
appointed by the Company the Escrow Shares held hereunder upon presentation of a
document appointing the new escrow agent and evidencing its acceptance thereof.
 If, by the end of the 10-Business Day period following the giving of notice of
resignation by Escrow Agent, the Company shall have failed to appoint a
successor escrow agent, Escrow Agent shall deposit the Escrow Shares as directed
by HFG with the understanding that such Escrow Shares will continue to be
subject to the provisions of this Make Good Agreement.

7

--------------------------------------------------------------------------------



11. Records.  Escrow Agent shall maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions.  The authorized representatives
of each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

12. Notice.  All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.

13. Execution in Counterparts.  This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14. Assignment and Modification.  This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of HFG. This Make Good Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent only with the prior consent of the Company and HFG.  This Make Good
Agreement and the rights and obligations hereunder of the Make Good Pledgor may
not be assigned by any Make Good Pledgor.  Subject to the requirements under
federal and state securities laws, HFG may assign its rights under this Make
Good Agreement without any consent from any other party. This Make Good
Agreement may not be changed orally or modified, amended or supplemented without
an express written agreement executed by the Escrow Agent, the Company, the Make
Good Pledgor and HFG.  This Make Good Agreement is binding upon and intended to
be for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions of this Make Good
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.  No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Agreement.

15. Applicable Law.  This Make Good Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York. The
representations and warranties contained in this Make Good Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Make Good Agreement shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.

8

--------------------------------------------------------------------------------



16. Headings.  The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.

17. Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

18. Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.




 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

COMPANY:     FASHION TECH INTERNATIONAL, INC.     By: /s/ Jinglin
Shi                                              Name: Jinglin Shi Title: Chief
Executive Officer     Address: Daqing LongHeDa Food Co., Ltd.   No. 2 Wenhua
Street   Dongfeng New Village, Daqing   Heilongjiang, China 163311    
Facsimile: (86) 459-4609488 Attn.: Chief Executive Officer     MAKE GOOD
PLEDGOR:     KUNG YIU FAI     /s/ Kung Yiu
Fai                                                        Address: Flat 7,
16/F, Block 45, Heng Fa Chuen, Chai Wan, Hong Kong     Facsimile:  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -

 SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]


 




--------------------------------------------------------------------------------

 

ESCROW AGENT:   Securities Transfer Corporation, as Escrow Agent   By: /s/ Kevin
Halter, Jr.                                                     Name: Kevin
Halter, Jr. Title: President   Address: 2591 Dallas Parkway, Suite 102,
                 Frisco, TX 75034   Facsimile: Attn.: Kevin B. Halter, Jr.   HFG
  HFG International, Limited   By: /s/ Timothy P.
Halter                                                  Name: Timothy P. Halter
Title: President   Address: c/o Halter Financial Group 4965 Preston Park Blvd.
Suite 250 Plano, Texas 75093   Facsimile: 972.985.4014 Attn.: Timothy P. Halter
 

--------------------------------------------------------------------------------